Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
9th day of February 2016, by and between Willis Lease Finance Corporation, a
Delaware corporation (“Employer”), and Austin Willis (“Employee”).

 

RECITALS

 

WHEREAS, Employer desires to employ employee in and with the position,
compensation, amenities and other benefits set forth herein;

 

WHEREAS, Employee desires to be employed by Employer in the position of Senior
Vice President, Corporate Development on the terms and conditions set forth
herein; and

 

WHEREAS, Employee acknowledges that he has had an opportunity to consider this
Agreement and consult with independent advisors of his choosing with regard to
the terms of this Agreement, and enters this Agreement voluntarily and with a
full understanding of its terms.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
of the parties and the mutual benefits they will gain by the performance
thereof, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.                                      Employment.  Employer hereby employs
Employee and Employee hereby accepts employment, upon the terms and conditions
hereinafter set forth, as Senior Vice President, Corporate Development.  For the
initial five month period of employment, Employee shall be working from
Employer’s Corporate Headquarters located in Novato, CA.  Thereafter, Employee’s
office shall be located at Employer’s subsidiary, Willis Aeronautical
Services, Inc. in Boynton Beach, Florida.

 

2.                                      Term.

 

(a)                                 The term of Employee’s employment under this
Agreement shall be for a one-year period commencing on March 1, 2016 (“Start
Date”) and ending on February 28, 2017, (as may be extended hereunder, the
“Employment Term”), unless otherwise terminated pursuant to the terms hereof. 
Each full twelve month period Employee is employed by Employer shall be referred
to herein as an “Employment Year.”

 

(b)                                 After the expiration of the initial
Employment Term and until the Termination Date (as defined below), Employee’s
employment will automatically renew for a period of one year, each year, on the
same terms and conditions as are set forth herein, unless either party gives the
other written notice of nonrenewal at least six (6) months prior to the end

 

--------------------------------------------------------------------------------


 

of the last applicable Employment Year.  Employee shall be entitled to the
payments set forth in Section 7 or Section 8 hereof in the event either party
gives the other such a notice of nonrenewal.

 

(c)                                  Upon the occurrence of a Change in Control,
this Agreement shall be automatically extended for a period equal to the greater
of: (I) the remaining Employment Term, or (II) the eighteen month period
commencing on the date of the Change in Control event and ending on the eighteen
month anniversary of the Change in Control event (the “Change in Control
Extension”).  “Change in Control” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than Charles F. Willis IV or
an Affiliate (as defined in Section 13) of Charles F. Willis IV, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of Employer representing at least fifty percent (50%)
of the total voting power represented by Employer’s then outstanding voting
securities; or (ii) the stockholders of Employer approve a merger or
consolidation of Employer with any other corporation, other than a merger or
consolidation which would result in the voting securities of Employer
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty (50%) of the total voting power represented by
the voting securities of Employer or such surviving entity outstanding
immediately after such a merger or consolidation, or the stockholders of
Employer approve a plan of complete liquidation or dissolution of Employer or an
agreement for the sale or disposition by Employer of all or substantially all of
Employer’s assets, provided, however, that if such merger, consolidation,
liquidation, dissolution, sale or disposition does not subsequently close, a
Change in Control shall not be deemed to have occurred; or (iii) individuals who
are directors of Employer as of the date hereof cease for any reason to
constitute a majority of Employer’s Board of Directors (the “Board”) unless such
change(s) is approved by a majority of the directors of Employer as of the date
thereof.

 

3.                                      Duties.

 

(a)                                 Employee shall in good faith perform those
duties and functions as are required by his position (and as are outlined on
Exhibit “A” hereto).  Notwithstanding the foregoing or any other provision in
this Agreement, Employer shall have the right to modify from time to time the
title and duties assigned to Employee so long as such title and duties are
consistent with the usual and customary expectations of the type of position and
function of Employee as Senior Vice President, Corporate Development.

 

(b)                                 Employee agrees to serve Employer faithfully
and to the best of his ability; to devote his full time and attention, with
undivided loyalty, during normal business hours to the business and affairs of
Employer, except during reasonable vacation periods and periods of illness and
incapacity; and to perform such duties as the President or his/her
designate(s) may assign, such duties to be of a character and dignity
appropriate to the position of Senior Vice President, Corporate Development. 
Employee shall not engage in any other business or job activity during the
Employment Term without Employer’s prior written consent, with the exception of
for profit activities in the real estate industry.  Notwithstanding the
foregoing, Employee may engage in civic and not-for-profit activities so long as
such activities do not materially interfere with Employee’s performance of his
duties hereunder.

 

2

--------------------------------------------------------------------------------


 

4.                                      Compensation.  Employer agrees to
provide as compensation to Employee the following salary, incentive, and
benefits in exchange for the services described in Section 3 of this Agreement:

 

(a)                                 Base Salary.  Employer agrees to pay to
Employee during the Employment Term an annual base salary in the amount of Three
Hundred Thousand US Dollars ($300,000) per Employment Year less payroll
deductions and all required withholdings, or such higher amount as the
Compensation Committee of the Board shall from time to time determine.
 Employee’s base salary shall be paid not less frequently than semi-monthly in
accordance with Employer’s usual payroll practices.  The Compensation Committee
of the Board will review Employee’s base salary no less than once annually, and
shall have sole discretion to increase or decrease (subject to the next sentence
hereof) the base salary.  Employee’s base salary only may be decreased in
connection with a salary reduction program approved by the Compensation
Committee of the Board, which affects all executive officers of Employer.

 

(b)                                 Incentive Compensation.  In addition to
Employee’s base salary, Employee shall participate in and, to the extent earned
or otherwise payable thereunder, receive periodic incentive cash bonuses
pursuant to any incentive plans currently maintained or hereafter established by
Employer and applicable to an employee of Employee’s position, which presently
is the 2016 Incentive Compensation Plan.  Employee’s entitlement to incentive
bonuses is discretionary and shall be determined by the Compensation Committee
of the Board in good faith based upon the extent to which Employee’s individual
performance objectives and Employer’s performance objectives were achieved
during the applicable bonus period.  For 2016, Employee is eligible to receive a
target bonus of up to 30% of Employee’s base salary (“Incentive Bonus”). 
Effective January 1, 2018, the target bonus shall increase automatically to 50%
of Employee’s base salary.  The Compensation Committee of the Board will
annually set the Employer’s performance targets and approve the incentive
compensation plan.

 

(c)                                  Military Leave.  Employee will be entitled
to receive 50% of Employee’s then current annual base salary to take effect the
first day Employee is on military leave and in accordance with Employer’s usual
payroll practices.  Notwithstanding the foregoing, should Employee’s active
military leave not exceed 30 consecutive calendar days during any period and
amount to no more than an aggregate number of 50 calendar days in any 12-month
period, Employee shall be entitled to full pay for such period(s) and Employer
shall compensate Employee the balance of his base salary pay (i.e., the unpaid
50%) upon Employee’s return from such short-term military leave.

 

(d)                                 Professional Associations.  Employer agrees
to pay the fees associated with Employee’s membership in professional
associations and costs associated with executive management/leadership courses
pertinent to his employment.

 

5.                                      Benefits and Perquisites.

 

(a)                                 Benefits.  Employer shall provide Employee
such employment benefits, equipment and support as are generally available to
executive officers of Employer, including without limitation reimbursement of
reasonable expenses incurred in performing his duties under this Agreement
(including, but not limited to, expenses for entertainment, long distance

 

3

--------------------------------------------------------------------------------


 

telephone calls, lodging, meals, transportation and travel), coverage under
medical, dental, long-term disability and group life insurance plans, and rights
and benefits for which Employee is eligible under Employer’s 401(k) and employee
stock purchase plans.

 

(b)                                 Vacation and Sick Pay.  Employee shall be
eligible for vacation and sick leave in accordance with the policies of Employer
in effect from time to time during the Employment Term.  Employee shall be
entitled to a period of annual vacation time equal to four (4) weeks during each
Employment Year, to accrue pro rata during the course of the Employment Term. 
All accrued vacation shall be paid to Employee in a lump sum payment on the date
of a Change in Control or termination of employment with Employer.

 

(c)                                  Temporary Living Expenses.  Employer to
reimburse Employee for five (5) months of temporary housing expenses not to
exceed $4,000 per month.  Employer to provide Employee with a one-time payment
to cover the actual cost of shipping a vehicle (round trip).

 

(d)                                 Relocation.  Employer to pay, in accordance
with the Internal Revenue Service regulations, the cost of Employee’s relocation
after the completion of Employee’s military duty currently anticipated to be
mid-2017.

 

6.                                      Grants of Restricted Stock.

 

(a)                                 Employee will be eligible to participate in
Employer’s 2007 Incentive Stock Plan (For Restricted Stock Bonus Awards) (the
“Plan”) on the same terms as are generally available to executive officers of
Employer and on terms which are in accordance with comparative market
practices.  An initial grant of 8,000 restricted shares will be issued to
Employee on the 30th day following Employee’s date of hire.  If the 30th day is
not a business day, the grant will be issued on the next business day. 
One-fourth of these shares will vest in equal increments on each anniversary of
the grant date through the fourth anniversary provided that Employee is employed
by Employer on each such anniversary date.

 

(b)                                 The parties agree that any additional grant
of restricted stock under the Plan or any similar plan is subject to the
discretion of the Compensation Committee of the Board based upon the duties of
Employee’s position, the extent to which Employee’s individual performance
objectives and Employer’s profitability objectives and other financial and
non-financial objectives were achieved during the applicable period, and
comparative market practices.

 

(c)                                  In addition to any rights Employee may have
under the Plan or specific restricted stock under the Plan, all restricted stock
bonus awards granted to Employee which would have otherwise vested during the
period following the occurrence of a Change in Control shall immediately vest
and become exercisable in the event of a Change in Control.

 

7.                                      Termination/Nonrenewal by Employer.  The
date on which Employee’s employment by Employer ceases, under any of the
following circumstances described in this Section 7 or Section 8 below, shall be
defined herein as the “Termination Date.”  The employment of Employee may be
terminated by Employer or Employer may decide not to renew

 

4

--------------------------------------------------------------------------------


 

this Agreement for any reason or no reason, with or without cause or
justification, subject to the following:

 

(a)                                 Termination For Cause.  If (i) Employee’s
employment is terminated by Employer for Cause (as defined below), or
(ii) Employer gives Employee a notice of nonrenewal pursuant to
Section 2(b) hereof for Cause, then (A) Employer’s total liability to Employee
or his heirs shall be limited to payment of any unpaid base salary, any annual
incentive compensation and any vested but undistributed stock to which Employee
is entitled as of the Termination Date, and accrued vacation and sick pay, and
Employee shall not be entitled to any further compensation or benefits provided
under this Agreement, including, without limitation, any severance payments and
(B) Employee will forfeit that portion of any grant of restricted stock that has
not vested as of the Termination Date.  “Cause” includes, but shall not be
limited to: (1) Employee’s conviction of or plea of nolo contendere to any
felony or gross misdemeanor charges brought in any court of competent
jurisdiction; (2) any fraud, misrepresentation or gross misconduct by Employee
against Employer; (3) Employee’s refusal or failure to perform his duties as
Senior Vice President, Corporate Development; and (4) Employee’s breach of this
Agreement.

 

(b)                                 Termination Without Cause.  If
(i) Employee’s employment is terminated by Employer without Cause, or
(ii) Employer provides Employee with a notice of nonrenewal pursuant to
Section 2(b) hereof without Cause, Employer will (A) in the case of termination,
provide not less than six (6) months notice of termination or an amount equal to
six (6) months of Employee’s base salary in lieu of notice, or (B) in the case
of nonrenewal, provide notice of nonrenewal at least six (6) months prior to the
end of the last applicable Employment Year or an amount equal to six months base
salary in lieu of notice.  In addition, in each of the foregoing scenarios,
Employee will be paid the severance which is described in Section 9 below.

 

8.                                      Termination/Nonrenewal by Employee.  The
employment of Employee may be terminated by Employee or Employee may decide not
to renew this Agreement for any reason or no reason, with or without cause or
justification, subject to the following:

 

(a)                                 Voluntary Resignation.  If (i) Employee’s
employment terminates by reason of Employee’s voluntary resignation (and is not
a resignation for Good Reason), or (ii) Employee gives Employer a notice of
nonrenewal pursuant to Section 2(b) hereof (which is not given for Good Reason),
then (A) Employer’s total liability to Employee shall be limited to payment of
any unpaid base salary, any annual incentive compensation and vested but
undistributed grants of stock to which Employee is entitled as of the
Termination Date, and accrued vacation and sick pay, and Employee shall not be
entitled to any further compensation or benefits provided under this Agreement,
including, without limitation, any severance payments and (B) Employee will
forfeit that portion of any grant of restricted stock that has not vested as of
the Termination Date.

 

(b)                                 Resignation for Good Reason.  If
(i) Employee’s employment terminates by reason of Employee’s voluntary
resignation for Good Reason, or (ii) Employee provides Employer with a notice of
nonrenewal pursuant to Section 2(b) hereof for Good Reason, Employee will be
paid the severance which is described in Section 9 below.  “Good Reason” means:
Employee’s voluntary termination following (i) a reduction in compensation which
is not

 

5

--------------------------------------------------------------------------------


 

in proportion to any salary reduction program approved by the Compensation
Committee of the Board which affects all executive officers of Employer; (ii) a
reduction in material benefits; (iii) a material reduction in Employee’s
position, title, duties and status; (iv) requiring Employee to work at a
location more than 25 “road” miles from the location of Employer’s corporate
headquarters as of the date of this Agreement; or (v) any willful and material
breach by Employer of its obligations under this Agreement.

 

9.                                      Severance Payment.

 

(a)                                 Amount.  In the event severance is payable
hereunder, such severance shall be in an amount equal to

 

(i)                                     one-half times Employee’s annual base
salary at the time of termination, pursuant to Section 7(b) or Section 8(b), or
if during a Change in Control Extension, one times Employee’s base salary at the
time of termination, plus

 

(ii)                               any unpaid base salary and any annual
incentive compensation to which Employee is entitled as of the Termination Date,
and accrued vacation and sick pay, plus

 

(iii)                               if during a Change in Control Extension, an
amount equal to the average annual incentives paid to Employee attributable to
the two years prior to the year of termination, plus

 

(iv)                              distribution of unpaid deferred compensation,
plus

 

(v)                                 accelerated vesting of the restricted stock
scheduled to vest during the two (2) years following the Termination Date, plus

 

(vi)                              continued coverage under all group benefit
plans (e.g., medical, dental and vision) for a period of six months following
the Termination Date, or if during a Change in Control Extension, for a period
of twelve months following the Termination Date, in each case at the same cost
to Employee as prior to the Termination Date.

 

(b)                                 Payment.  All cash components of the
above-described severance payments shall be paid in a lump sum within thirty
(30) days of the Termination Date; provided that, only to the extent required by
Section 409A of the Code (defined below), such payments shall be made in a lump
sum six months after the Termination Date.

 

(c)                                  Limitation on Payments.  If any payment or
benefit Employee would receive from Employer or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be reduced to the Reduced Amount.  The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the

 

6

--------------------------------------------------------------------------------


 

highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.  If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Employee elects in writing a different order (provided, however,
that such election shall be subject to Employer approval if made on or after the
date on which the event that triggers the Payment occurs): reduction of cash
payments; cancellation of accelerated vesting of stock awards; and reduction of
employee benefits.  In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Employee’s stock awards unless
Employee elects in writing a different order for cancellation.

 

The accounting firm engaged by Employer for general audit purposes as of the day
prior to the effective date of the event that triggers the Payment shall perform
the foregoing calculations.  If the accounting firm so engaged by Employer is
serving as accountant or auditor for the individual, entity or group effecting
the “change in ownership” as described in Section 280G(b)(2)(A)(i) of the Code,
Employer shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  Employer shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to Employer
and Employee within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is triggered (if requested at that time by
Employer or Employee) or such other time as requested by Employer or Employee. 
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish Employer and Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon Employer and Employee.

 

10.                               Benefits Upon Termination.  Except as
otherwise expressly provided by this Agreement and without limiting any rights
granted to Employee hereunder, all insurance benefits provided under Section 5
of this Agreement shall be extended, at Employee’s election and cost, to the
extent permitted by Employer’s insurance policies and benefit plans, for one
year after Employee’s Termination Date, except (a) as required by law (e.g.,
COBRA health insurance continuation election) or (b) in the event of a
termination described in Section 7 or 8.

 

11.                               Death/Disability.

 

(a)                                 In the event (during the Employment Term) of
Employee’s death, (i) this Agreement shall terminate, (ii) Employer shall pay to
Employee’s estate or heirs any unpaid base salary and any annual incentive
compensation to which Employee may be entitled as of the Termination Date, and
(iii) Employee’s estate and heirs shall not be entitled to any severance
payments hereunder.  In addition, the restricted stock or stock options
scheduled to vest during the two (2) years following the date of Employee’s
death shall receive accelerated vesting and shall become exercisable upon
Employee’s death.  Employee’s estate shall have the right to

 

7

--------------------------------------------------------------------------------


 

receive or exercise such grants or options for the shorter of (i) two (2) years
from the date of death, and (ii) the term of the grant or option.

 

(b)                                 In the event (during the Employment Term) of
Employee’s long term disability (as defined in Employee’s Group Disability Plan)
and the passing of the Elimination Period (as defined in Employee’s Group
Disability Plan), (i) this Agreement shall terminate, (ii) Employer shall pay to
Employee any unpaid base salary and any annual incentive compensation to which
Employee is entitled as of the Termination Date, and (iii) Employee shall not be
entitled to any severance payments hereunder.  In addition, the restricted stock
or stock options scheduled to vest during the two (2) years after the date of
Employee’s disability shall receive accelerated vesting and shall become
exercisable upon the termination of this Agreement due to Employee’s
disability.  Employee shall have the right to receive or exercise such grants or
options for the shorter of (i) two (2) years from the date of disability, and
(ii) the term of the grant or option.

 

12.                               Maintenance of Confidentiality and Duty of
Loyalty.

 

(a)                                 General.  Employee acknowledges that,
pursuant to his employment with Employer, he will necessarily have access to
trade secrets and information that is confidential and proprietary to Employer
in connection with the performance of his duties.  In consideration for the
disclosure to Employee of, and the grant to Employee of access to such valuable
and confidential information and in consideration of his employment, Employee
shall comply in all respects with the provisions of this Section 12.

 

(b)                                 Nondisclosure.  During the Employment Term
and for a period of three (3) years thereafter, Confidential and Proprietary
Information of Employer of which Employee gains knowledge during the Employment
Term shall be used by Employee only for the benefit of Employer in connection
with Employee’s performance of his employment duties, and Employee shall not,
and shall not allow any other person that gains access to such information in
any manner to, without the prior written consent of Employer, disclose,
communicate, divulge or otherwise make available, or use, any such information,
other than for the immediate benefit of Employer.  For purposes of this
Agreement, the term “Confidential and Proprietary Information” means information
not generally known to the public and which is proprietary to Employer and
relates to Employer’s existing or reasonably foreseeable business or operations,
including but not limited to trade secrets, business plans, advertising or
public relations strategies, financial information, budgets, personnel
information, customer information and lists, and information pertaining to
research, development, manufacturing, engineering, processing, product designs
(whether or not patented or patentable), purchasing and licensing, and which may
be embodied in reports or other writings or in blue prints or in other tangible
forms such as equipment and models.  Employee will refrain from any acts or
omissions that would jeopardize the confidentiality or reduce the value of any
Employer Confidential and Proprietary Information.

 

(c)                                  Covenant of Loyalty.  During the Employment
Term, Employee shall not, on his own account or as an employee, agent, promoter,
consultant, partner, officer, director, or as a more than 1% shareholder of any
other person, firm, entity, partnership or corporation, own, operate, lease,
franchise, conduct, engage in, be connected with, have any interest in, or
assist

 

8

--------------------------------------------------------------------------------


 

any person or entity engaged in any business in the continental United States
that is in any way competitive with or similar to the business that is conducted
by Employer or is in the same general field or industry as Employer.  Without
limiting the generality of the foregoing, Employee does hereby covenant that he
will not, during the Employment Term:

 

(i)                                     solicit, accept or receive any
compensation from any customer of Employer or any business competitive to that
of Employer; or

 

(ii)                                  contact, solicit or call upon any customer
or supplier of Employer on behalf of any person or entity other than Employer
for the purpose of selling, providing or performing any services of the type
normally provided or performed by Employer; or

 

(iii)                               induce or attempt to induce any person or
entity to curtail or cancel any business or contracts which such person or
entity has with Employer; or

 

(iv)                              induce or attempt to induce any person or
entity to terminate, cancel or breach any contract which such person or entity
has with Employer, or receive or accept any benefits from such termination,
cancellation or breach.

 

(d)                                 No Solicitation.  During the Employment Term
and for a period of three (3) years thereafter, Employee agrees not to interfere
with the business of Employer or any Affiliate of Employer by directly or
indirectly soliciting, attempting to solicit, inducing or otherwise causing any
employee of Employer or any Affiliate of Employer to terminate his or her
employment with Employer in order to become an employee, consultant or
independent contractor to or for any other person or entity.

 

(e)                                  Injunctive Relief.  Employee expressly
agrees that the covenants set forth in this Section 12 are reasonable and
necessary to protect Employer and its legitimate business interests, and to
prevent the unauthorized dissemination of Confidential and Proprietary
Information to competitors of Employer.  Employee also agrees that Employer will
be irreparably harmed and that damages alone cannot adequately compensate
Employer if there is a violation of this Section 12 by Employee, and that
injunctive relief against Employee is essential for the protection of Employer. 
Therefore, in the event of any such breach, it is agreed that, in addition to
any other remedies available, Employer shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction, plus attorneys’ fees
actually incurred in seeking such relief.  Furthermore, Employee agrees that
Employer shall not be required to post a bond or other collateral security with
the court if Employer seeks injunctive relief.  To the extent any provision of
this Section 12 is deemed unenforceable by virtue of its scope or limitation,
Employee and Employer agree that the scope and limitation provisions shall
nevertheless be enforceable to the fullest extent permissible under the laws and
public policies applied in such jurisdiction where enforcement is sought.

 

13.                               Affiliate.  “Affiliate” means a person that,
directly or indirectly, through one or more intermediaries controls, is
controlled by or is under common control with the first mentioned person.

 

9

--------------------------------------------------------------------------------


 

14.                               Notices.  Any notice which either party may
wish or be required to give to the other party pursuant to this Agreement shall
be in writing and shall be either personally served or deposited in the United
States mail, registered or certified, and with proper postage prepaid.  Mailed
notices to Employee shall be addressed to Employee at the home address which
Employee most recently communicated to Employer in writing.  In the case of
Employer, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of the Chairman and CEO.  Notice
given by personal service shall be deemed effective upon service.  Notice given
by registered or certified mail shall be deemed effective three (3) days after
deposit in the mail.

 

15.                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, and their successors and assigns.  As used in this
Agreement, the term “successor” shall include any person, firm, corporation or
other business entity which at any time, whether by merger, purchase,
consolidation, or otherwise, acquired all or substantially all of the assets or
business of Employer.  This Agreement shall be deemed to be willfully breached
by Employer if any such successor does not absolutely and unconditionally assume
all of Employer’s obligations under this Agreement and agree expressly to
perform the obligations in the same manner and to the same extent as Employer
would be required to perform such obligations in the absence of the succession. 
Employee may not assign any of his duties hereunder and he may not assign any of
his rights hereunder without the written consent of Employer, which shall not be
unreasonably withheld.

 

16.                               Entire Agreement.  This Agreement contains the
entire agreement of the parties and, as of the Start Date, supersedes and
replaces all prior agreements and understandings between the parties relating to
the subject matter hereof.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (without
reference to choice or conflict of laws) of the State of California.

 

18.                               Arbitration.  Employer and Employee agree
that, to the extent permitted by law and to the extent that the enforceability
of this Agreement is not thereby impaired, any and all disputes, controversies
or claims between Employee and Employer, except disputes concerning the use or
disclosure of trade secrets, proprietary and/or confidential information, or
otherwise arising under Section 12 hereof, shall be determined exclusively by
final and binding arbitration in the County of San Francisco, California, in
accordance with the employment rules of the American Arbitration Association
then in effect.  The controversy or claim shall be submitted to three
arbitrators, one of whom shall be chosen by Employer, one of whom shall be
chosen by Employee, and the third of whom shall be chosen by the two arbitrators
so selected.  The party desiring arbitration shall give written notice to the
other party of its desire to arbitrate the particular matter in question, naming
the arbitrator selected by it.  If the other party shall fail within a period of
15 days after such notice shall have been given to reply in writing naming the
arbitrator selected by it, then the party not in default may apply to the
American Arbitration Association for the appointment of the second arbitrator. 
If the two arbitrators chosen as above shall fail within 15 days after their
selection to agree upon a third arbitrator, then either party may apply to the
American Arbitration Association for the appointment of an arbitrator to fill
the place so remaining vacant.  Employer shall pay the fees of the arbitrators
so selected.  The

 

10

--------------------------------------------------------------------------------


 

decision of any two of the arbitrators shall be final and binding upon the
parties hereto and shall be delivered in writing signed in triplicate by the
concurring arbitrators to each of the parties hereto.  The parties agree that
both parties will be allowed to engage in adequate discovery consistent with the
nature of the claims in dispute.  The arbitrators shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.  The arbitrators shall have discretion to award monetary and
other damages, or no damages, and to fashion such other relief as the
arbitrators deem appropriate.  The arbitrators also shall have discretion to
award the prevailing party reasonable costs and attorneys’ fees incurred in
bringing or defending an action under this Section 18, as permitted by
applicable law.  Judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction.

 

Nothing in this Section 18 shall limit the Employer’s ability to seek injunctive
relief for any violation of Employee’s obligations concerning nondisclosure,
loyalty and nonsolicitation as set forth in Section 12 hereof.  Any such
injunctive relief proceeding shall be without prejudice to any rights Employer
or Employee may have under this Agreement to obtain relief in arbitration with
respect to such matters.

 

19.                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provisions had never
been contained herein.

 

20.                               Amendments and Waivers.  This Agreement may be
modified only by a written instrument duly executed by each party hereto.  No
breach of any covenant, agreement, warranty or representation shall be deemed
waived unless expressly waived in writing by the party who might assert such
breach.  No waiver of any right hereunder shall operate as a waiver of any other
right or of the same or a similar right on another occasion.

 

21.                               Counterparts.  This Agreement may be executed
by the parties in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

22.                               Section Headings.  The headings of each
Section, subsection or other subdivision of this Agreement are for reference
only and shall not limit or control the meaning thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

“Employer”

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

11

--------------------------------------------------------------------------------


 

 

By:

/s/Donald A. Nunemaker

 

 

Donald A. Nunemaker

 

 

President

 

 

 

“Employee”

 

 

 

 

 

 

By:

/s/ Austin Willis

 

 

Austin Willis

 

12

--------------------------------------------------------------------------------